Citation Nr: 1622570	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-02 364	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 4, 2007, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  He died in September 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in April 2016.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for the cause of the Veteran's death was first raised by a claim for burial benefits, which was filed by the appellant in September 2005, the same month as the Veteran's death, and it was denied in November 2005.  

2.  The appellant is a Nehmer class member because she is surviving spouse of a deceased Vietnam Veteran who died from a covered herbicide disease, ischemic heart disease.  



CONCLUSION OF LAW

The criteria for assignment of an effective date from September 1, 2005, for the grant of service connection for the cause of the Veteran's death, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case died in September 2005.  The appellant was granted service connection for the cause of his death effective from October 4, 2007-the date of claim according to the RO.  She maintains that a September 2005 burial application should be taken as an informal claim for service-connected death benefits.  See Board Hr'g Tr. 5.  

A.  Applicable Law

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  For service-connected death after separation from service, the effective date will be the first day of the month in which the veteran's death occurred if claim is received within 1 year after the date of death; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  

If a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows: 

If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  In accordance with §3.152(b)(1), a claim by a surviving spouse or child for death pension will be considered a claim for DIC.  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC.  38 C.F.R. § 3.816(d)(2).  

If the class member's claim was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.400(d)(3).  

B.  Discussion

In this case, the Board finds that an effective date earlier than October 4, 2007, is warranted.  The details follow. 

(1) Entitlement Arose 

The Veteran's death is presumed to be related to service based on his exposure to Agent Orange in Vietnam.  See 38 C.F.R. § 3.307, 3.309.  Moreover, the appellant's entitlement to service connection for the cause of his death necessarily arose earlier than the date she filed her first claim for VA death benefits in September 2005.  See 38 C.F.R. § 3.312.  

(2) Date of Claim

Because the appellant's entitlement to service connection for the cause of the Veteran's death is necessarily earlier than any claim of entitlement for the cause of his death, the remaining question concerns the earliest date she filed a claim for this benefit.  On this question, the basic facts are not in dispute.  

The Veteran died in September 2005.  His Certificate of Death identifies the cause of death as severe idiopathic pulmonary fibrosis due to acute myocardial infarction due to coronary artery disease due to emphysema.  

The appellant filed an original claim for VA death benefits later that month, on September 29, 2005, which was on an application for burial benefits.  The RO also construed and adjudicated this claim in a November 2005 rating decision as entitlement to service connection for the cause of the Veteran's death.  The November 2005 rating decision denied the claim, and the appellant did not appeal that adverse determination.  

On October 4, 2007, the current effective date, she filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable).  This claim was denied in a December 2007 rating decision, which the appellant did not appeal.  

She then re-filed her claim informally on April 5, 2011.  Effective on August 31, 2010, which was prior to her filing of that claim, VA added ischemic heart disease to the list of diseases presumptively due to Agent Orange exposure.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  The RO granted the appellant's claim in October 2011 on the basis that the Veteran had confirmed in-country service in the Republic of Vietnam during the Vietnam War and because coronary artery disease [a form of ischemic heart disease] was listed on the Certificate of Death as a cause of death.  

Based on these undisputed facts, the Board finds that the September 29, 2005 claim represents the appellant's original claim for service-connected death benefits.  The October 2011 rating decision specifically identified that date as the original claim date.  

Moreover, the appellant is a Nehmer class member because she is surviving spouse of a deceased Vietnam Veteran who died from a covered herbicide disease, ischemic heart disease.  See 38 C.F.R. § 3.816(b).  Furthermore, her September 2005 claim for service-connected death benefits was received by VA between May 3, 1989, and August 31, 2010, the effective date of the regulation establishing a presumption of service connection for ischemic heart disease.  See 38 C.F.R. § 3.816(d)(2).  

Based on the facts of this case, the Board also finds that the September 2005 claim for burial benefits may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for that benefit.  Id.  Importantly here, the underlying issue common to both claims is entitlement to service connection for the cause of the Veteran's death.  

Finally, her September 2005 claim was received within one year from the date of the Veteran's death in September 2005.  See 38 C.F.R. § 3.816(d)(3).  

Thus, the effective date of the award of service connection for the cause of the Veteran's death in this case shall be assigned from September 1, 2005, which is the first day of the month in which the death occurred.  See id.  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

An earlier effective date of September 1, 2005, for the award of service connection for the cause of the Veteran's death, is granted, subject to laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


